Citation Nr: 1501051	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-18 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a cerebrovascular accident, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues on appeal originally adjudicated by the RO as entitlement to service connection for PTSD and depression have been recharacterized to consider any psychiatric disorder to more accurately reflect the nature of the claim.  

The Veteran requested a hearing before the Board in Washington, DC in his May 2010 substantive appeal; however, he cancelled this request in a September 2010 written statement and has not submitted another hearing request since that time.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.702 (2014).

The Veterans Benefits Management System (VBMS) contains a December 2014 written appellate brief.  The Virtual VA electronic claims file contains documents duplicative of those in the paper claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide a VA examination.  

The record reflects that the Veteran was scheduled for a VA psychiatric examination but failed to report on two occasions.  See November 2010 and March 2011 VA examination request printouts.  The Veteran's representative has alleged that the Veteran did not receive the letters notifying him of the dates and times of the scheduled examinations.  Such letters are not of record.  See December 2014 written brief.  It is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA examination.

In addition, the Veteran has claimed that his cerebrovascular accident was caused by a psychiatric disorder.  This claim is therefore inextricably intertwined with the acquired psychiatric disorder claim, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

On remand, the Veteran will be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his complete and current mailing address and document such efforts in the claims file.  If the Veteran cannot be reached, contact the representative to request confirmation of the Veteran's contact information.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disorder(s) and residuals of a cerebrovascular accident.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request should be made for any additional treatment the Veteran received following his 2007 head injury.  See, e.g., August 2011 VA treatment record (noting history of approximately five-day hospitalization in 2007).

3.  Contact the appropriate VA Medical Center(s) (VAMC) and obtain and associate with the claims file all outstanding records of treatment, including any additional VA treatment records from the Tuscaloosa and Jackson VAMCs dated from November 2008 to May 2011 and from August 2011 to present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the above actions, provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Contact the scheduling VAMC to ensure that the Veteran's current address is used to mail the notification letter.

Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances. 

Second, with respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

In providing this opinion, the examiner is asked to discuss the Veteran's contention that he developed a psychiatric disorder due to his experiences while on a temporary duty assignment (TDY) in Saudi Arabia.  See, e.g., June 2008 written statement; service personnel records (showing TDY assignment in Saudi Arabia from October 1990 to April 1991).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for a VA examination for the residuals of a cerebrovascular accident claim, as appropriate.

7.  The claims must then be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

